Citation Nr: 0730280	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-08 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left shin disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1999 to July 
2002.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to service 
connection for a left shin disability.   

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in June 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder.  In July 2007, the veteran submitted 
additional evidence in support of his claim to the RO.  The 
veteran submitted a waiver to the Board and waived his right 
to have the RO consider the additional evidence.  
38 C.F.R. § 20.1304(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The veteran has submitted competent evidence of a current 
left shin disability.  Private hospital records dated in 
November 2006 show that the veteran underwent surgery for 
removal of a left tibia osteoid osteoma.   

The veteran contends that he injured his left shin in 
service.  He states that he injured his left shin at Fort 
Sill, Oklahoma, when he was getting into a military vehicle.  
He states that he hit his leg on the metal step that comes 
out of the vehicle.  The veteran assets that he has had pain 
in the left shin since the injury and he has pain in the left 
shin on a daily basis.  See the veteran's statements dated in 
January 2004 and May 2004, and the veteran's testimony at a 
hearing before the Board in June 2007.  

The veteran is competent to report an in-service injury, 
symptoms of pain, and a continuity of symptomatology.  Duenas 
v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 
Vet. App. 370 (2002).  The veteran's statement of continuity 
of symptomatology since service can serve to satisfy the 
requirement for competent evidence that the disability may be 
related to service.  See Duenas, supra.  Thus, the Board 
finds that an examination is needed to obtain a competent 
opinion as to whether the veteran currently has a left shin 
disability that was incurred in service.  38 U.S.C.A. 
§ 5103A(d).

The record shows that the veteran receives treatment for the 
left shin from the Atlanta VA medical facility.  VA should 
make an attempt to obtain the treatment records from the 
Atlanta VA medical facility dated from January 2005.  
38 U.S.C.A. § 5103A(b)(1)(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records 
of the veteran's treatment for the left 
shin from the Atlanta VA medical facility 
dated from January 2005 to present.   	
	


2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the left shin disability.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should report all current 
diagnoses.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the left tibia osteoid osteoma and any 
other left shin disability first 
manifested during the veteran's period of 
service or are medically related to 
disease or injury in service.  The 
examiner should provide a rationale for 
all conclusions.

3.  Then the AMC/RO should readjudicate 
the issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



